Citation Nr: 0809971	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for atherosclerotic 
cardiovascular disease, coronary artery disease status-post 
5-vessel coronary artery bypass graft, including as secondary 
to service-connected PTSD.

4.  Entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for major depressive 
disorder and panic disorder with agoraphobia.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A January 2005 rating decision granted the veteran's claim of 
entitlement to service connection for PTSD, and assigned a 10 
percent disability evaluation, effective August 9, 2004.  
This rating decision also denied the veteran's claim of 
entitlement to service connection for pes planus.

In an August 2005 rating decision, the RO granted the veteran 
an increased, 50 percent disability evaluation for his PTSD, 
also effective August 9, 2004, as well as denied the 
veteran's claim of entitlement to service connection for a 
major depressive disorder and panic disorder with 
agoraphobia.  The veteran has not indicated that he is 
satisfied with the 50 percent evaluation for his PTSD.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

Another August 2005 rating decision denied the veteran's 
claims of entitlement to service connection for erectile 
dysfunction, atherosclerotic cardiovascular disease, and 
hypertension, including as secondary to his service-connected 
PTSD.

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
claim of entitlement to an increased disability evaluation 
for his PTSD and his claim of entitlement to service 
connection for a major depressive disorder and panic disorder 
with agoraphobia.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's erectile dysfunction is causally or 
etiologically related to his service in the military, or his 
service-connected PTSD.  

2.  There is no competent medical nexus evidence of record 
indicating the veteran's atherosclerotic cardiovascular 
disease, coronary artery disease status-post 5-vessel 
coronary artery bypass graft is causally or etiologically 
related to his service in the military, or his service-
connected PTSD.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran's hypertension is causally or 
etiologically related to his service in the military, or his 
service-connected PTSD.  

4.  There is no competent medical nexus evidence of record 
indicating the veteran's pes planus is causally or 
etiologically related to his service in the military.  




CONCLUSIONS OF LAW

1.  The veteran's erectile dysfunction was not incurred in, 
or aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  The veteran's atherosclerotic cardiovascular disease, 
coronary artery disease status-post 5-vessel coronary artery 
bypass graft was not incurred in, or aggravated by, active 
service, nor proximately due to, or aggravated by, service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

3.  The veteran's hypertension was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).

4.  The veteran's pes planus was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113,  5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of October 2004, February 2005, March 2005, and August 2005 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate his claims for service 
connection.  These letters also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation and an effective 
date would be assigned prior to the adjudication of his 
claims, but finds that this omission is not prejudicial 
because the preponderance of the evidence is against his 
claims of entitlement to service connection, and thus, no 
disability ratings or effective dates will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Analysis

Erectile Dysfunction, Heart Disability, and Hypertension

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for erectile 
dysfunction, atherosclerotic cardiovascular disease, and 
hypertension, to include as secondary to his service-
connected PTSD, so they must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, erectile dysfunction, 
atherosclerotic cardiovascular disease, or hypertension 
during his military service.  Moreover, the veteran's 
separation examination report was normal, with a normal 
clinical evaluation of the heart, respiratory system, 
vascular system, and genitourinary system.  The Board also 
notes that it appears that the veteran did not make any 
related complaints at this examination.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incidents 
in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  It stands to reason that, if he indeed had 
any problems at or immediately following his discharge from 
service, as he is now alleging, then he would have at least 
mentioned this during his military separation examination.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's erectile dysfunction, 
atherosclerotic cardiovascular disease, or hypertension were 
not manifested or diagnosed within the one-year presumptive 
period following his discharge from service in September 
1970.  Instead, it appears that the veteran was not diagnosed 
with atherosclerotic cardiovascular disease and hypertension 
until 1996 and that his erectile dysfunction was not 
diagnosed until his February 2005 VA examination.  In 
addition, the veteran's various VA and private treatment 
records indicate that the veteran had a lengthy history of 
smoking, at least a pack and a half per day for 43 years, as 
well as a history of elevated cholesterol.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  

More significantly, there is no competent clinical evidence 
that relates his current erectile dysfunction, 
atherosclerotic cardiovascular disease, and hypertension  to 
his service.  None of the veteran's treating providers, nor 
the VA examiners, have indicated that the veteran's erectile 
dysfunction, atherosclerotic cardiovascular disease, and 
hypertension are related his military service, including as 
secondary to any of his service-connected PTSD.   
Specifically, the June 2005 VA examiner fond that the 
veteran's atherosclerotic cardiovascular disease and 
hypertension were not likely to be related to his military 
service, and attributed these disabilities to his cigarette 
smoking, age, and cholesterol. See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Similarly, while the February 2005 VA examiner acknowledges 
that his erectile dysfunction could be contributed to by his 
PTSD, the VA examiner also found that the veteran's erectile 
dysfunction is also attributed to his significant history of 
cigarette smoking, lack of a sex partner, and his 
atherosclerotic cardiovascular disease.  The VA examiner 
further noted that a finding that his erectile dysfunction 
was related to his military service would require resorting 
to speculation; however, service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).   

As such, the only evidence portending that the veteran's 
erectile dysfunction, atherosclerotic cardiovascular disease, 
and hypertension are in any way related to his service in the 
military, including his service-connected PTSD, comes from 
him personally.  As a layman, the veteran simply does not 
have the necessary medical training and/or expertise to 
determine the cause of these conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claims, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Pes Planus

The initial question is whether pes planus was present prior 
to service.  The record discloses that the veteran's 
induction examination in August 1969 noted that the veteran 
had pes planus at his entrance into service.  In Crowe v. 
Brown, 7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that a history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2006).  
As the veteran's pes planus was clearly noted at the 
veteran's entrance into service, the Board concludes, 
accordingly, that the presumption of soundness at entrance 
does not attach.  In order for service connection to be 
established for pes planus, it must now be determined whether 
the record establishes that the pre-existing pes planus 
underwent increase in severity beyond the normal progression 
of the disability during service.  

The veteran's service medical records show that the veteran 
made no complaints regarding his feet during his service.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  In view of the foregoing, the 
Board finds that, with regard to pes planus, the service 
medical records document that the veteran had a problem with 
his pes planus upon entrance into service, and that he was 
not treated for pes planus during his service.  See Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. Derwinski, 
1 Vet. App. 292 (1991) (temporary or intermittent flare-ups 
during service of a preexisting injury or disease are 
insufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened).  

Moreover, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service so as to establish chronic 
aggravation.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  According 
to a December 2004 VA examination report, the veteran 
reported a history of pes planus and indicated that his feet 
had bothered him during his service, and that he received 
treatment for his feet during the 1980s.  Nonetheless, there 
is no evidence that the veteran sought treatment prior to his 
claim for service connection in August 2004.  In the absence 
of demonstration of continuity of symptomatology, the initial 
demonstration of the disability at issue, years after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

More significantly, the December 2004 VA examiner concluded 
that the veteran's pes planus is not likely to be related to 
the veteran's military service.  The December 2004 VA 
examiner noted that the lack of evidence of in-service 
complaints and post-service treatment for pes planus 
suggested that pes planus was not incurred in or aggravated 
by his military service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Indeed, the December 2004 VA examiner 
found that his pes planus could not be found to have been 
related to his service without resorting to speculation; 
however, service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  

The Board notes that aggravation of a pre-existing disability 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  Accordingly, aggravation of pes planus 
during his military service is not shown by the evidence.   
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Therefore, the only evidence portending that the veteran's 
pes planus is related to his service, comes from him 
personally.  As a layperson, the veteran simply does not have 
the necessary medical training and/or expertise to diagnose 
or determine the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim of entitlement to service 
connection for pes planus, in turn, meaning the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for erectile dysfunction, including as due 
to service-connected PTSD, is denied.

Service connection for atherosclerotic cardiovascular 
disease, coronary artery disease status-post 5-vessel 
coronary artery bypass graft, including as due to service-
connected PTSD, is denied.

Service connection for hypertension, including as due to 
service-connected PTSD, is denied.

Service connection for pes planus is denied.


REMAND

As previously discussed, the RO, in an August  2005 rating 
decision, denied the veteran's claim of entitlement to 
service connection for major depressive disorder and panic 
disorder with agoraphobia.  In a September 2005 statement, 
the veteran, through his representative, indicated that he 
disagreed with the RO's August 2005 rating decision.  This 
constitutes a timely notice of disagreement (NOD) with the 
RO's August 2005 rating decision.  So this claim must be 
remanded to the RO for issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  The veteran also must be given an opportunity to 
perfect an appeal to the Board concerning this additional 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Moreover, the veteran's increased rating claim for PTSD is 
found to be inextricably intertwined with his service 
connection claim for major depressive disorder and panic 
disorder with agoraphobia.  For this reason, adjudication of 
the PTSD claim will be deferred until the service connection 
matter is completed.  See, e.g., Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  This also 
avoids piecemeal adjudication of the claims with common 
parameters.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (holding "a claim based on the diagnosis of a new 
mental disorder . . . states a new claim, for the purpose of 
the jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement")(emphasis added). 

Additionally, regarding the veteran's claim for an increased 
disability evaluation for his service-connected PTSD, the 
veteran's representative, in a March 2006 statement, reported 
that the veteran receives monthly treatment for his PTSD at 
the Lincoln, Nebraska VA Medical Center (VAMC).  The Board 
acknowledges that the RO obtained medical records from the 
Lincoln, Omaha, and North Platte VAMCs through August 2005, 
but that additional records subsequent to that time have not 
been associated with his claims file.  These records may 
contain important medical evidence or confirmation of the 
veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2005).  As VA has a duty to 
request all available and relevant records from Federal 
agencies, including VA medical records, another search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, in January 2008, a report of a November 2007 VA 
psychiatric examination, regarding his service-connected 
PTSD, was submitted to the Board.  At that time, the veteran 
did not waive his right to have this additional evidence 
initially considered by the RO (AMC).  Therefore, the RO 
(AMC) must first consider this additional evidence and issue 
another SSOC, as appropriate.  See 38 C.F.R. §§ 19.31.  
See also 38 C.F.R. § 20.1304(c) (any pertinent evidence 
submitted by the appellant or his representative must be 
referred to the agency of original jurisdiction for initial 
review, unless this procedural right is waived by the 
appellant or his representative, or unless the Board 
determines the benefit sought can be allowed on appeal 
without such a referral).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Center in Lincoln, Nebraska from 
September 2005 to the present.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  The RO should consider all additional 
evidence received since issuance of the 
most recent SSOC in September 2005 and 
readjudicate the issues of entitlement to 
an increased disability rating for PTSD.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

3.  The RO must provide the veteran a 
statement of the case with respect to his 
claim of entitlement to service 
connection for major depressive disorder 
and panic disorder with agoraphobia.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the claim be 
forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


